Name: Council Directive 98/99/EC of 14 December 1998 amending Directive 97/12/EC amending and updating Directive 64/432/EEC on health problems affecting intra-Community trade in bovine animals and swine
 Type: Directive
 Subject Matter: means of agricultural production;  health;  information and information processing;  trade policy;  agricultural policy
 Date Published: 1998-12-31

 Avis juridique important|31998L0099Council Directive 98/99/EC of 14 December 1998 amending Directive 97/12/EC amending and updating Directive 64/432/EEC on health problems affecting intra-Community trade in bovine animals and swine Official Journal L 358 , 31/12/1998 P. 0107 - 0108COUNCIL DIRECTIVE 98/99/EC of 14 December 1998 amending Directive 97/12/EC amending and updating Directive 64/432/EEC on health problems affecting intra-Community trade in bovine animals and swineTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas the adoption of Directive 97/12/EC (4) provided an improved legal basis for implementation of measures to prevent spread of animal diseases via trade in live bovine animals and swine;Whereas Directive 97/12/EC contained special requirements for further updating of the criteria for defining the health status of animal populations at herd, region and Member State level as regards bovine tuberculosis, bovine brucellosis and enzootic bovine leucosis; whereas the updating of these criteria should, based on a proposal submitted to the Council before July 1997, have been decided before 1 January 1998;Whereas the review carried out by the Council of diagnostic procedures of most importance for implementation of effective surveillance and monitoring programmes for bovine tuberculosis, bovine brucellosis and enzootic bovine leucosis included in-depth examination of laboratory testing methods and resulted in time-consuming deliberations;Whereas the changes required for updated monitoring programmes and surveillance programmes cannot be implemented in this field at short notice;Whereas in accordance with Directive 97/12/EC swine intended for intra-Community trade are no longer subjected to brucellosis testing prior to departure; whereas, this provision should be anticipated in order to facilitate trade between the Member States;Whereas to avoid obstacles in intra-Community trade and to ensure uniform application of the provisions, harmonised rules concerning the use and the issue of health certificates should be laid down for the period until the date by which the Member States have to comply with the amended provisions of Council Directive 64/432/EEC of 26 June 1964 on health problems affecting intra-Community trade in bovine animals and swine (5);Whereas on 24 June 1998 the Council adopted Directive 98/46/EC to amend the Annexes A, D (Chapter I) and F of Directive 64/432/EEC; whereas owing to this amendment certain references in Directive 97/12/EC have changed;Whereas this fact has been taken into account by attaching a table of correspondence in Annex II to Directive 98/46/EC; whereas for the sake of improved clarity and of the coherence of the legal texts it is necessary to correct the references in the corresponding articles;Whereas it is therefore necessary to amend Directive 97/12/EC in particular as regards the period made available for Member States to transpose and introduce new rules for disease monitoring and surveillance,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 97/12/EC is hereby amended as follows:1. Article 1 shall be replaced by the following:'Article 1The Articles of and the Annexes B, C, D (Chapter II) and E to Directive 64/432/EEC shall be replaced by the text annexed to this Directive, the Annexes A, D (Chapter I) and F shall be replaced by the text annexed to Directive 98/46/EC`.2. In the first sentence of Article 2(1) the terms 'not later than 1 July 1998` shall be replaced by 'not later than 1 July 1999`.3. The Annex shall be amended as follows:(a) Amendments to Article 2(2):- in paragraph (d), the terms 'Annex A.I paragraphs 1, 2 and 3` shall be replaced by the terms 'Annex A.I, paragraphs 1 and 2`;- in paragraph (e), the terms 'Annex A.I, paragraphs 4, 5 and 6` shall be replaced by the terms 'Annex A.I, paragraphs 4 and 5`;- in paragraph (f), the terms 'Annex A.II, paragraphs 1, 2 and 3` shall be replaced by the terms 'Annex A.II, paragraphs 1 and 2`;- in paragraph (h), the terms 'Annex A.II, paragraphs 10, 11 and 12` shall be replaced by the terms 'Annex A.II, paragraphs 7, 8 and 9`;- in paragraph (i), the terms 'Annex A.II, paragraphs 4, 5 and 6` shall be replaced by the terms 'Annex A.II, paragraphs 4 and 5`;- in paragraph (k), the terms 'Annex D, Chapter I, Sections E, F and G` shall be replaced by the terms 'Annex D, Chapter I, Sections E and F`.(b) Amendments to Article 5:- in paragraph 1, the terms 'certificate conforming to the model set out in Annex F` shall be replaced by the term 'certificate conforming to either model 1 or 2 set out in Annex F as appropriate`.- in paragraphs 2(a) and 2(b), the terms 'certificate contained in Annex F` and in paragraph 5, the terms 'certificate in Annex F` shall be replaced by the terms 'certificate according to either model 1 or 2 in Annex F as appropriate`.- in paragraph 4, the terms 'Part D of the certificate the model of which appears in Annex F` shall be replaced by the terms 'Section C of the certificate according to either model 1 or 2 in Annex F as appropriate`.- in paragraph 5, the terms in brackets '(including Section DI)` shall be replaced by the terms '(including Section C)`.Article 2 With regard to the examination and certification of live bovine and swine intended for intra-Community trade the following rules shall be applicable:1. as from 1 January 1999 the obligation for brucellosis testing prior to departure of swine intended for intra-Community trade according to Article 3(4) second sentence of Directive 64/432/EEC is no longer applicable.2. until 30 June 1999, the certificates must be in conformity with Annex F of Directive 64/432/EEC (as in force on 30 June 1998) with the following exception:as from 1 January 1999, point v(b) first indent (as well as the corresponding footnote 5) of the health certificate for swine for breeding and production laid down in model III has to be deleted on its issue by the issuing authority.3. as from 1 July 1999 the certificates have to be in conformity with the models laid down in Annex F of Directive 64/432/EEC as amended by Directive 98/46/EC.Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with Article 1 of this Directive not later than 1 July 1999 and to comply with Article 2 of this Directive not later than 1 January 1999.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.2. Member States shall communicate to the Commission the texts of the main provisions of domestic law which they adopt in the field governed by this Directive.Article 4 The Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 5 This Directive is addressed to the Member States.Done at Brussels, 14 December 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ C 217, 11. 7. 1998, p. 21.(2) OJ C 313, 12. 10. 1998, p. 232.(3) Opinion delivered on 9 September 1998 (not yet published in the Official Journal).(4) OJ L 109, 25. 4. 1997, p. 1.(5) OJ L 121, 29. 7. 1964, p. 1977. Directive as last amended by Directive 98/46/EC (OJ L 198, 15. 7. 1998, p. 22).